DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Joel Armstrong on 03/26/2021.
The claims has been amended as follows: 
Claim 1, line 1: article “A” has been inserted before the phrase “Self-locking descender”.
Claim 1, line 6: the phrase “the cam defining a first stop” has been deleted and replaced with -- a first stop rotatable on a second pin --. 
Claim 1, line 9: The fourth recitation of the word “to” have been deleted.
Claim 1, line 11: article “a” has been deleted and replaced with article -- the--.
Claim 2, line 1: article “The” has been inserted before the phrase “Self-locking descender”.
Claim 3, line 1: article “The” has been inserted before the phrase “Self-locking descender”.
Claim 4, line 1: article “The” has been inserted before the phrase “Self-locking descender”.
Claim 5, line 1: article “The” has been inserted before the phrase “Self-locking descender”.
Claim 5, line 3: the first recitation of article “the” has been deleted and replaced with article -- a--.
Claim 5, line 3: the second recitation of article “the” has been deleted and replaced with article -- a --.
Claim 6, line 1 has been deleted in its entirety and replaced with -- A Method for using the self-locking descender of claim 1 comprising: --. 
Claim 6, line 2: the first recitation of article “a” has been deleted and replaced with article -- the --.
Claim 6, line 2: the second recitation of article “a” has been deleted and replaced with article -- the --.
Claim 6, line 3: the first recitation of article “a” has been deleted and replaced with article -- the --.
Claim 6, line 3: the second recitation of article “a” has been deleted and replaced with article -- the --.
Claim 6, line 4: the first recitation of article “a” has been deleted and replaced with article -- the --.
Claim 6, line 4: the second recitation of article “a” has been deleted and replaced with article -- the --.
Claim 6, line 5: the phrase “a first position” has been deleted and replaced with -- the first cam position --. 
Claim 6, line 5-6: the phrase “a second position” has been deleted and replaced with -- the second cam position --. 
Claim 6, line 7-8: the phrase “means of a first interruptible mechanical connection” has been deleted and replaced with -- the first pin --. 
Claim 6, line 10: the phrase “a first securing position” has been deleted and replaced with -- the first handle position --. 
Claim 6, line 11: the phrase “a descent position” has been deleted and replaced with -- the second handle position --. 
Claim 6, line 12: the phrase “a first threshold position” has been deleted and replaced with -- the threshold position --. 
Claim 6, line 16: article “a” has been deleted and replaced with article -- the --.
Claim 7, line 1: article “The” has been inserted before the phrase “Method according to claim 6”.
Claim 7, line 2: the first recitation of article “a” has been deleted and replaced with article -- the --.
Claim 7, line 2: the second recitation of article “a” has been deleted and replaced with article -- the --.
Claim 8, line 1: article “The” has been inserted before the phrase “Method according to claim 7”.
Claim 9, line 1: article “The” has been inserted before the phrase “Method according to claim 8”.
The specification has been amended as follows: 
Paragraph [0040], line 4 as published in publication (20190314651): the first recitation of numeral “1” has been deleted and replaced with numeral -- 3 --. 
Paragraph [0040], line 4 as published in publication (20190314651): the second recitation of numeral “1” has been deleted and replaced with numeral -- 3 --. 
Paragraph [0040], line 8 as published in publication (20190314651): numeral “1” has been deleted and replaced with numeral -- 3 --. 
Paragraph [0040], line 12 as published in publication (20190314651): numeral “1” has been deleted and replaced with numeral -- 3 --. 
Paragraph [0047], line 6 as published in publication (20190314651): numeral “1” has been deleted and replaced with numeral -- 3 --. 
Paragraph [0053], line 5 as published in publication (20190314651): the word -- first -- has been inserted before the word “threshold”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “wherein the handle is mounted movable with respect to the first flange at least in a first direction of movement between a first handle position and a second handle position, the first pin escaping from the first stop when the handle is in a threshold position located between the first handle position and the second handle position, and wherein the second pin contacts the second stop and stresses the spring when the handle is in a third position located between the first handle position and the threshold position, the second pin not stressing the spring when the handle is in the first handle position”; in addition to the rest of the limitations of claim 1 reads over the prior art, where the prior art references .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634